DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-8 recite a computer implemented method (i.e. a process such as an act or series of steps), claims 9-16 recite a machine readable medium, and claims 17-20 are directed to a system, and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 17 recite: A method comprising: parsing an accommodation review for an accommodation left by a subscription living 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally determine a user’s preferences for an accommodation based on their comments or previous reviews and create a profile for that user to provide products and services that they prefer during any subsequent visits. Such as a concierge learning a frequent visitor’s preferences and desires. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about an institution or user Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computer and a display.
Claims 9: A non-transitory computer-readable medium comprising instructions encoded thereon, one or more processors, and a display.
Claim 17: A system comprising one or more processors, and a display.
The additional element of using a generic computer to process personal information such as a user’s reviews or comments to determine their preferences and likes is directed to merely a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to monitor a source of information for a target trigger and subsequently perform actions such as sending information or deleting information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to determine a user’s preferences during a stay at various accommodations and then utilize those preferences to optimize any future visits or for a user to identify places that offer their preferences (see Specification [0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-7, 10-16, and 18-20 are directed towards further narrowing the abstract idea of determining a user’s preference for a specific item and providing that item for a user during a future stay at an accommodation.

Claims 2-7, 10-16, and 18-20 do not recite any further additional elements that were not discussed in the above analysis.


Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 2019/0378193) in view of Sunyich (US 2003/0149576) further in view of Fishberg (US 2016/0225108).
Claim 1, 9, and 17: Sen discloses (Claim 1) a computer implemented method comprising: (Claim 9) a non-transitory computer-readable medium comprising instructions encoded thereon for determining a preference of a subscription accommodation user, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the operations comprising instructions to: (Claim 17) a system for determining a preference of a subscription accommodation user, the system comprising one or more processors configured to execute instructions that cause the processor to: parsing an accommodation review for an accommodation left by a subscription living user (Paragraph [0006-0007]; Fig. 4, a computer implemented system and method for recommending products to a target user based upon the rating history of the target user and the reviews provided by one or more reviewers is disclosed. The system described may be utilized to recommend a wide range of products, including hotels, vacations, professional services, and other products, goods, items, and information that may be available for rent or purchase. The computer implemented system and method described herein provides the capability of determining whether a particular n-gram, as used by a particular reviewer, is predictive of the preferences of a particular target user. For example, the system may include identifying a target user; identifying a set of date, including ratings provided for one or more products rated by a target user, reviews for the rated product by one or more reviewers, reviews by one or more reviewers for a product or products that have not been rated by the target user, and information pertaining to the identity of the reviewers: correlating the n-grams contained in the reviews). Determining an item type that the subscription living user mentioned in the accommodation review (Paragraph [0006-
However, Sen does not disclose identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches identifying a specific item for the item type mentioned by the subscription living user (Paragraph [0016-0021]; [0032-0034]; Fig. 1, the invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked). Determining that the subscription living user will be staying in a subsequent accommodation (Paragraph [0016-0021]; [0032-0034]; Fig. 1, the invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In And transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
In the same field of endeavor of providing a user with their preferences Fishberg teaches providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation (Paragraph [0068]; [0084]; [0091]; Figs. 5, 10, and 28, affiliate profiles are broken down into three segments: type, products, and services. Type refers to the category of the affiliate such as hotel, motel, room accommodations, or any other hospitality and food/beverage provider. Services refer to any services that an affiliate can provide. Profiles are created and maintained within the dashboard, which is tied to the affiliate’s ability to provide for booking, reserving, or purchasing of: food/ beverages, amenities, and/or services. Profile components may include an image or spatial renderings as enhance able artifacts. Features examples may include venues, rooms, or facilities where pricing is visually identifiable. The customer user has the ability to review available offerings in details including images and spatial renderings). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation and improving a search rank of accommodations for the subscription living user that include the specific item as taught by Fishberg (Fishberg [0007]). With the 
Claims 2, 10, and 19: Modified Sen discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. However, Sen does not disclose further comprising transmitting, automatically in response to the subscription living user checking out of the accommodation, a request to the vendor to collect the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising transmitting, automatically in response to the subscription living user checking out of the accommodation, a request to the vendor to collect the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by 
Claims 3 and 11: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising identifying the specific item based on an accommodation management system previously providing the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising identifying the specific item based on an accommodation management system previously providing the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 4, 12, and 20: Modified Sen discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. However, Sen does not disclose wherein the identifying the specific item comprises identifying a brand of the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches wherein the identifying the specific item comprises identifying a brand of the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 5 and 13: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising ordering the specific item from a vendor for an accommodation previously booked by the subscription living user.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising ordering the specific item from a vendor for an accommodation previously booked by the subscription living user (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked. When the guest leaves the room for checkout, the guest simply scans their card at the exit. The reader alters the guest if there was anything left in the safe. After checkout, the room automatically returns to a standard setting).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 6 and 14: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising improving a search rank of accommodations for the subscription living user that include the specific item.
In the same field of endeavor of providing a user with their preferences Fishberg teaches further comprising improving a search rank of accommodations for the subscription living user that include the specific item (Paragraph [0007-0009]; [0014]; Fig. 31, the present invention relates to systems for an a la care amenity special service, food/beverage, and accommodation search and booking engine. Aspects of the present invention allow customers to identify, via a search, amenities at lodging facilities. Customers are presented with goods and services matching or related to their query items and are permitted to select and confirm 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of providing, for display to the subscription living user, a rendering of the specific item superimposed on an image of the subsequent accommodation and improving a search rank of accommodations for the subscription living user that include the specific item as taught by Fishberg (Fishberg [0007]). With the motivation of helping a user to better find and book accommodations with the products, services, and amenities that they prefer (Fishberg [0003]). 
Claims 7 and 15: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. However, Sen does not disclose further comprising indicating to the subscription living user that the specific item is available to be provided at an accommodation that does not currently have the specific item.
In the same field of endeavor of recommending and providing products or services based on a user’s preferences Sunyich teaches further comprising indicating to the subscription living user that the specific item is available to be provided at an accommodation that does not currently have the specific item (Paragraph [0007-0009]; [0016-0021]; [0032-0034]; [0042-0043]; Fig. 1, the invention provides a method for automatically and electronically personalizing and pre-conditioning a hotel room for a hotel guest. The method includes the first step of storing the hotel guest’s preferences in a database prior to a hotel visit. The preferences are later retrieved for a hotel guest who will be using the room. The final step is applying the preferences to the hotel room in preparation for a guest’s arrival. The invention allows a hotel guest to control an additional category of preferences which are defined as environmental preferences. These are preferences that affect product delivery. If a minibar or vending machine is available in the room, the hotel guest can request the products in advance. Another element that can be controlled as a product preference is the type of coffee that will be provided to a hotel guest. In one embodiment of the system, the invention is implemented using a system to scan the guest’s card at the time of check-in, with or without the interaction with a person at the hotel. After the card is scanned, the network personalizes the room. The invention allows personalized consideration from a preference database. The product preferences or room amenities can be applied. The guest can choose such amenities such as minibar, a safe, or coffee type. If they pick a premium brand, they will pay the hotel an extra fee based on the brand picked. When the guest leaves the room 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending services, accommodations, products, and the like to users based on their preferences identified in user reviews as disclosed by Sen (Sen [0016]) with the system of identifying a specific item for the item type mentioned by the subscription living user; determining that the subscription living user will be staying in a subsequent accommodation; and transmitting, automatically in response to the subscription living user booking the subsequent accommodation, a request to a vendor to provide the specific item for the subsequent accommodation as taught by Sunyich (Sunyich [0016]). With the motivation of helping a host to better accommodate their guests by customizing their stays (Sunyich [0003]). 
Claims 8 and 16: Modified Sen discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 15. Sen further discloses further comprising monitoring future reviews left by the subscription living user regarding the specific item (Paragraph [0006-0007]; Fig. 4, a computer implemented system and method for recommending products to a target user based upon the rating history of the target user and the reviews provided by one or more reviewers is disclosed. The system described may be utilized to recommend a wide range of products, including hotels, vacations, professional services, and other products, goods, items (item type) and information that may be available for rent or purchase. The computer implemented 
Claim 18: Modified Sen discloses the system as per claim 17. Sen further discloses the instructions further causing the processor to determine, based on the accommodation review, that the subscription living user liked the specific item (Paragraph [0006-0007]; Fig. 4, a computer implemented system and method for recommending products to a target user based upon the rating history of the target user and the reviews provided by one or more reviewers is disclosed. The system described may be utilized to recommend a wide range of products, including hotels, vacations, professional services, and other products, goods, items (item type) and information that may be available for rent or purchase. The computer implemented system and method described herein provides the capability of determining whether a particular n-gram, as used by a particular reviewer, is predictive of the preferences of a particular target user. For example, the system may include identifying a target user; identifying a set of date, including ratings provided for one or more products rated by a target user, reviews for the rated product by one or more reviewers, reviews by one or more reviewers for a product or products that have not been rated by the target user, and information 
Therefore, claims 1-20 are rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Abhyanker (US 2015/0161719) Private residence and residential room rental system and method between a host and a renter.
Agarwal (US 2020/0118226) Criteria based location tracking and notification system.
Godar (US 2007/0156429) Online transaction related to vacation rental property.
Gengarella (US 2009/0313053) Guest relationship management system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689